Citation Nr: 0015807	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right wrist 
arthritis.  

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound to the right hand.

4.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound to the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) that denied the veteran's claims of entitlement 
to service connection for right wrist arthritis and for right 
knee arthritis, and to compensable ratings for residuals of 
shrapnel wounds to the right hand and to the right leg.  

It is noted that in the July 1998 substantive appeal, the 
veteran also asserted claims for service connection for post-
traumatic stress disorder and bilateral tinnitus and hearing 
loss.  These claims have not been addressed, and are referred 
to the RO for appropriate action.  

Finally, for the reasons that will be explained in the REMAND 
section below, the veteran's claims for compensable 
evaluations for residuals of shrapnel wounds to the right 
hand and to the right leg must be remanded to the RO.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current right knee arthritis disability and injury 
or disease during the veteran's active service. 

2.  The record does not contain competent evidence of a nexus 
between a current right wrist arthritis disability and injury 
or disease during the veteran's active service. 

CONCLUSIONS OF LAW

1.  The claim of service connection for right knee arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for right wrist arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he developed right knee arthritis and 
right wrist arthritis as a result of service.  He alleges 
that the arthritis in these joints was either a secondary 
result of the service-connected shrapnel wounds or that it 
was the result of exposure to extreme cold weather and stress 
during service.  He has presented a statement from a treating 
physician to the effect that rheumatoid arthritis is 
sometimes associated with a stressful situation.  The veteran 
claims that he experienced stressful situations during combat 
in service, including exposure to extremely cold weather, 
that were responsible for the development of his rheumatoid 
arthritis.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be established for certain 
chronic diseases such as arthritis based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991). 
See Arms v. West, 12 Vet. App. 188 (1999).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
For the reasons and bases set out herein, the Board finds 
that the veteran's claims of service connection for arthritis 
of the right knee and arthritis of the right wrist are not 
well grounded.  Accordingly, these claims must be denied.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has held that the second and third elements of a 
well-grounded claim for service connection can be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The medical records in the veteran's claims file, 
including the most recent VA examination report dated in 
January 1998, contain the diagnoses of rheumatoid arthritis 
of the right knee and the right wrist.  This is sufficient 
evidence for this element of a well-grounded claim.  

The next question is whether there is medical evidence of a 
nexus between an in-service disease or injury and the 
currently diagnosed disabilities at issue.  The veteran is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As detailed below, the medical evidence fails to 
reveal any medical opinion supporting the veteran's 
contention that his claimed right knee and right wrist 
arthritis are related to service or that arthritis was 
manifested to a degree of 10 percent within a year of service 
discharge.  

VA outpatient treatment records document the diagnosis and 
treatment of the veteran for several disorders, including 
rheumatoid arthritis of the right knee and right wrist.  
These records indicate that the veteran has a history of 
rheumatoid arthritis since age 29, but they do not associate 
his arthritis to service, to the one year period following 
his separation from service, or to a disease or injury 
incurred or aggravated during active military service.  

In a July 1998 letter, Dr. A.J.C., M. D., reports, by 
history, that the veteran has had rheumatoid arthritis since 
approximately 1949, and that he was in the service from 1941 
to 1945, during which he was exposed to the elements for 
extended periods.  Dr. A.J.C. explained that the etiology of 
rheumatoid arthritis is not definitely known, but that stress 
is often thought to be a factor in the onset, but is 
generally not felt to be the actual cause of rheumatoid 
arthritis.  Although this letter discusses the veteran's 
period of service and his current diagnosis of rheumatoid 
arthritis, it does not go so far as to associate the two, 
implicitly or otherwise.  

The January 1998 VA examination report shows a diagnostic 
impression of rheumatoid arthritis with degenerative 
rheumatoid changes about the right knee and right wrist and 
hand; and history of shrapnel wound to the right wrist and 
right knee.  The examiner indicated that it was not likely 
that the veteran's shrapnel wounds caused his rheumatoid 
arthritis, but that the veteran's arthritis was secondary to 
his rheumatoid disease.  The examiner explained that although 
the veteran had reported the diagnosis of rheumatoid disease 
in 1950, and had indicated that he was experiencing symptoms 
prior to that time, it was difficult to say whether it was 
present in service, or exactly when he had developed 
rheumatoid arthritis.  This medical assessment clearly offers 
no support to the veteran's claim that his arthritis is 
associated with service or a disease or injury of service 
origin.  

The Board must conclude that the veteran has not satisfied a 
prerequisite for a well-grounded claim for service connection 
for arthritis of the right knee or right wrist, namely 
medical evidence of a nexus between an in-service disease or 
injury and either of the claimed disabilities.  

Additionally, as it is clear that the veteran engaged in 
combat with the enemy, consideration must be given to the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999).  In that regard, the veteran's expressed 
belief that his current arthritis disorders are related to 
his combat service constitutes satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat.  Pertinent law provides that this will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Board accepts the veteran's statement that he was exposed 
to stress, including extremely cold weather, in service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Dean v. 
Brown, 8 Vet. App. 449, 455 (1995) (as a lay person the 
veteran is competent to testify as to the symptoms he 
experienced in service).  That does not mean, however, that 
the veteran's lay testimony can establish that the in-service 
incident caused the current disability.  That is, Section 
1154(b) deals with the question of whether a particular 
disease or injury was incurred or aggravated in service - 
what happened then - not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

The Court has held, pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and a present disability to establish a well-
grounded claim.  Wade v. West, 11 Vet. App. 302 (1998).  In 
Libertine v. Brown, 9 Vet. App. 521 (1996), it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
under 38 U.S.C.A. § 1154(b) based on lay statements alone, 
but in other instances, medical evidence of nexus to service 
is still required. Id. at 524.  In this case, the Board finds 
that the veteran is not competent, as a lay person, to 
provide evidence of the required nexus between disease or 
injury during his active wartime service and the onset of 
arthritis many years thereafter.  See Arms v. West, 12 Vet. 
App. 188 (1999).  

Finally, the Board notes that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for the disorders at issue founded upon 38 C.F.R. 
§ 3.303(b), since there is no showing of the existence of any 
of the chronic disorders at issue in service or during any 
applicable presumption period.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

As the claims file is negative for competent medical evidence 
of a nexus between the veteran's claimed disorders and 
military service, the veteran's claims of service connection 
for arthritis of the right knee and of the right wrist must 
be denied as not well grounded.  The veteran is advised that 
to present a well-grounded claim of service connection for 
these disabilities he must submit competent medical evidence 
showing he currently has such disorder that is linked or 
related to service or to a service-connected disability.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for any such 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.

The Board also notes that the veteran has requested that an 
independent medical expert (IME) opinion be obtained in 
connection with his claim.  When, in the opinion of the 
Board, additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.901(d) (1999).  The necessity of obtaining an IME opinion 
is left to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  Without deciding on the merits of 
whether an independent medical expert's opinion is warranted, 
the Board finds that there is no duty to obtain such an 
opinion in this case as a well-grounded claim has not been 
presented.


ORDER

Entitlement to service connection for right knee arthritis is 
denied.  Entitlement to service connection for right wrist 
arthritis is denied.


REMAND

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA has a duty to assist a veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999.  The 
veteran's claims for compensable evaluations for residuals of 
shrapnel wounds to the right leg and right hand present such 
a situation.  

In January 1998, the veteran was afforded several VA 
examinations.  It is not clear that the full report of the 
scar examination has been associated with the claims file.  
The report of examination of the hand, thumb and fingers 
noted the veteran's shrapnel wounds to the right hand, and 
his diagnosis of rheumatoid arthritis since 1950.  Although 
reduced range of digit flexion motion and objective evidence 
of pain on motion were also noted, they were not associated 
or disassociated with either diagnosis.  Further, the 
examiner failed to comment on the radiographic study that was 
ordered, as indicated.  The report of the VA orthopedic 
examination describes considerable pathology proximate to the 
right wrist and right knee, including limitation of motion 
and pain on motion.  The examiner's diagnostic impressions 
were rheumatoid arthritis with degenerative rheumatoid 
changes about the right knee and right wrist and hand; and 
history of shrapnel wound to the right wrist and right knee.  
Although the examiner indicated that he did not feel that the 
veteran's shrapnel wounds caused his rheumatoid arthritis, 
there was no indication as to whether, and to what extent, 
the pathology found on examination could be associated or 
disassociated with the service-connected shrapnel wounds to 
the right knee and right hand, versus the non service-
connected rheumatoid arthritis.  

The Court has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The Board finds, therefore, that the 
1998 examination was inadequate for the purpose of evaluating 
the veteran's service-connected shrapnel wounds to the right 
knee and right hand.  Consequently, another VA examination 
should be scheduled.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

The Board is REMANDING this case for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected residuals of shrapnel wounds to 
the right hand and right leg.  All 
indicated tests and studies should be 
performed.  The veteran's claims file 
should be made available to the 
examiner(s).  Each examiner is requested 
to provide an opinion, with complete 
rationale, of the current status of the 
veteran's service-connected shell 
fragment wounds of the right hand and 
right leg.  If any pathology is found 
proximate to the right hand and right 
leg, the examiner(s) should provide an 
opinion (on an unlikely, likely, or as 
likely as not basis) of whether, and if 
so, the extent to which, such pathology 
can be deemed to be a residual of the 
veteran's service-connected shell 
fragment wound, or whether it is 
exclusively associated with some other 
disease process, such as the veteran's 
well-documented rheumatoid arthritis.  If 
any pathology found cannot be 
satisfactorily disassociated from the 
veteran's service-connected shell 
fragment wounds, the examiner should so 
state.  If any scars are found to be 
residuals of the veteran's service-
connected shell fragment wounds, the 
examiner should specifically state 
whether the scars are tender and painful, 
and/or poorly nourished with repeated 
ulceration.  

2.  Thereafter, in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
readjudicate the issues on appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board implies no conclusion, either legal or 
factual, as to the final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



